Citation Nr: 0304407	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  97-21 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an ulcer disorder 
secondary to service-connected anxiety disorder.

2.  Entitlement to service connection for hypertension 
secondary to service-connected anxiety disorder.

3.  Entitlement to an increased rating for an anxiety 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1996, February 1997, and 
March 1997 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The veteran's claims were remanded for additional 
development in December 1998.  While the case was in a remand 
status, the veteran's disability rating for his service-
connected anxiety disorder was increased to 50 percent.  The 
case is again before the Board for appellate review.

The Board notes that entries contained in VA outpatient 
records dated in May 1997 and August 1997 indicate that the 
veteran suffers from post-traumatic stress disorder (PTSD) 
related to his World War II service and that symptoms from 
his PTSD were affecting his ability to function.  The Board 
infers from these entries an informal claim for service 
connection for PTSD.  This issue has not yet been developed 
or certified on appeal and is referred to the RO for such 
further development as may be necessary.


FINDINGS OF FACT

1.  The veteran has not had ulcer disease that was caused or 
made worse by his service-connected anxiety disorder.  

2.  The evidence of record does not show that the veteran's 
hypertension was caused or made worse by his service-
connected anxiety disorder such as to result in additional 
disability.  

3.  The veteran's anxiety disorder is manifested by his 
feeling tense most of the time and worrying about things he 
cannot control.


CONCLUSIONS OF LAW

1.  Service connection for an ulcer disorder secondary to 
service-connected disability is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2002).

2.  Service connection for hypertension secondary to service-
connected disability is not warranted.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.310(a).

3.  The schedular criteria for an evaluation in excess of 50 
percent for anxiety disorder are not met.  38 U.S.C.A. § 1155 
(West 1991) 38 C.F.R. §§ 4.1, 4.7, 4.132, Diagnostic Code 
9400 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran is claiming entitlement to service connection for 
an ulcer disorder and hypertension as secondary to his 
service-connected anxiety disorder.  He is also seeking an 
increased rating for his service-connected anxiety disorder.

The veteran served on active duty from January 1944 to 
December 1945.  His service medical records (SMRs) reflect 
treatment, and ultimately discharge, for an anxiety disorder.  
There is no reference to gastrointestinal (GI) problems, 
especially ulcers, or high blood pressure or hypertension 
related to the anxiety disorder.

The veteran submitted his original claim for VA disability 
compensation benefits in December 1945.  He was granted 
service connection for psychoneurosis--chronic anxiety state 
in January 1946.  He was assigned a 30 percent disability 
rating at that time.

The veteran was afforded a VA examination August 1948.  As a 
result of the findings from that examination, his disability 
rating was reduced to 10 percent in September 1948.

The veteran submitted a claim for an increased rating in 
October 1975.  He submitted private treatment records from D. 
R. Smith, M.D., in support of his claim.  The records 
reflected treatment provided from June 1974 to October 1974.  
An entry dated in June 1974 shows that the veteran was 
referred for evaluation of a one-month history of epigastric 
pain or gas.  The assessment was that it was probably related 
to the veteran's gallbladder but the entry noted that the 
veteran was discharged from service for tension.  An entry 
dated in October 1974 noted that the veteran's vomiting and 
"stomach trouble" were controlled by his taking Librex.  
The veteran was also advised to have a physical examination 
to evaluate his blood pressure.  The veteran related that he 
was told "years ago" that he had high blood pressure.  
Physical examination at that time reported a slightly 
elevated blood pressure.  The examiner remarked that the 
veteran probably had essential hypertension.  The veteran was 
also noted to have anxious reaction with epigastric distress 
that bothered him continuously unless treated continuously.

A VA psychiatric examination from January 1976 noted no 
complaints of hypertension or GI-related problems.  The 
veteran's anxiety neurosis was described as chronic and mild.

VA records for the period from October 1975 to April 1976 
were associated with the claims folder in May 1976.  They 
reflected treatment for the veteran's anxiety disorder during 
that time.  An entry dated in October 1975 reported that the 
veteran suffered from indigestion.  The examiner remarked 
that it possibly could be an old ulcer.  A February 1976 
entry shows that the veteran was concerned about his blood 
pressure.  A March 1976 entry shows that the veteran said his 
stomach was not bothering him.

The veteran submitted a statement from C. N. Williams, M.D., 
in July 1978.  Dr. Williams noted that the veteran complained 
of abdominal pain and tenderness.  The diagnosis was possible 
stomach ulcers.  The veteran submitted a second statement 
from Dr. Williams in August 1978.  Dr. Williams advised that 
the veteran was hospitalized in July 1978 with a chronic 
duodenal ulcer and hyperplasia of the prostate.  A vagotomy 
and pyloroplasty were done.  He added that the veteran was 
also highly nervous.

The veteran was afforded a VA psychiatric examination in 
October 1978 which noted his recent history of surgery.  The 
veteran described his nervous condition as feeling "sort of 
jumpy in my stomach and worry about things and sometimes hear 
my heart beating when I am lying down and had some pains up 
in my chest before I had the operation and was afraid that I 
would have a heart attack."  The veteran's anxiety neurosis 
was diagnosed as moderate.

As a result of the VA examination findings, the veteran's 
anxiety neurosis disability rating was increased to 30 
percent in October 1978.

The veteran submitted a claim for an increased rating for his 
anxiety neurosis in August 1995.  He also sought entitlement 
to service connection for hypertension.  He submitted VA and 
private medical records in support of his claim.

The private records were from the Nalle Clinic and E. J. 
Epps, M.D.  The Nalle Clinic records were dated in January 
1995 and documented neurological evaluations of the veteran's 
complaints of tinnitus.  The impression was that the veteran 
had pulsatile tinnitus and a transitory ischemic attack 
(TIA)-like event.  Neither impression was related to the 
veteran's service-connected anxiety disorder.  The records 
from Dr. Epps covered a period from January 1992 to May 1995.  
The veteran was treated for hypertension, among a number of 
other conditions.  No reference was made linking the 
veteran's hypertension to his anxiety.  The records also 
contained the results of an upper GI study that was done in 
April 1992.  The results were interpreted to show no definite 
evidence of ulcer or neoplasm and it was determined to be a 
normal study.

The VA records covered a period from April 1980 to June 1995.  
The records note ongoing spotty treatment for hypertension as 
the veteran was seeing a private doctor for his hypertension.  
No substantive GI problems were identified or treated during 
this period.  The veteran was also seen routinely in the 
mental hygiene clinic (MHC) for treatment and medications 
related to his anxiety disorder.

The veteran's claim for service connection for hypertension, 
on a direct basis, was denied in November 1995.  The veteran 
was denied an increased rating for his anxiety disorder.

The veteran submitted another claim for an increased rating 
in June 1996.  He included copies of private and VA treatment 
records as evidence to support his claim.  The VA records 
were for the period from June 1995 to May 1996.  The records 
reflect several MHC visits during the time period.  The 
veteran was not found to have any major difficulties that 
were related to his anxiety disorder.  The veteran's 
hypertension was an ongoing problem.  He was enrolled in a 
special VA hypertension study, ALLHAT, to evaluate 
hypertension in patients 55 years of age and over.  
Consequently there are a number of entries related to 
treatment for hypertension; however, there was no opinion 
relating any worsening of the veteran's hypertension to his 
service-connected anxiety disorder.  The veteran was 
evaluated in the MHC in March 1996.  He related having daily 
afternoon GI discomfort with his stomach.  He said he was 
told to eat "wafers" and drink milk.  He said the wafers 
were not helpful and milk gave him diarrhea.  The assessment 
was probable diverticulitis and rule out gastritis versus 
ulcer.  

The veteran also submitted treatment records from C. A. Rupe, 
M.D., of the Nalle Clinic, for the period from December 1994 
to April 1996.  The initial entry from December 1994 noted 
that the veteran presented with a history of hypertension.  
The veteran was seen on a number of occasions for follow-up 
care for his hypertension.  A November 1995 entry noted that 
the veteran was treated over a past weekend for epigastric 
pain, burping and belching.  Dr. Rupe said that the 
evaluation at that time thought the pain was related to 
gallstones discovered on an ultrasound study.  A March 1996 
entry noted that the veteran was hospitalized for nausea, 
vomiting and mild chest pain.  An assessment was made of 
irritable bowel symptoms.  Finally, the veteran was seen in 
April 1996 with complaints of nervousness.  He said that his 
stomach would seem "to get nervous" whenever he got 
nervous.  He complained of gurgling sounds in his stomach, 
which were similar symptoms from when he last had peptic 
ulcer disease (PUD).  The assessment was stomach gurgling and 
abdominal discomfort.

The veteran submitted additional VA treatment records in 
September 1996.  They reflected outpatient visits from June 
and July 1996.  A June 1996 entry noted that the veteran 
complained of feeling bad and not being able to sleep.  The 
July 1996 entry noted that the veteran was tense, very 
anxious and "sort of" pressured.  The examiner noted that 
the veteran's medications helped him feel better during the 
day and to sleep at night.  

The veteran was afforded a VA psychiatric examination in 
November 1996.  He told the examiner that his stomach was 
frequently upset and that he had ulcer disease.  The veteran 
also said that he had difficulty sleeping and was sometimes 
hard to get along with.  The examiner reported that the 
veteran was alert and cooperative.  He said that the veteran 
was neatly dressed, answered questions and volunteered 
information.  There was no loose association or flight of 
ideas.  There was no bizarre motor movement or tic.  His mood 
was tense and his affect appropriate.  The examiner also said 
that there were no delusions, hallucinations, ideas of 
reference, or suspiciousness.  The veteran was described as 
oriented times three and his memory, both short- and long-
term, was good.  His judgment and insight were thought to be 
adequate.  The diagnosis was anxiety disorder.  The examiner 
assigned global assessment of functioning (GAF) score of 70.

The veteran's claim for an increased rating for his service-
connected anxiety disorder was denied in December 1996.

The veteran submitted a claim that was received on January 3, 
1997.  He again requested that his service-connected anxiety 
disorder be considered for an increased rating.  He also 
requested that he be granted service connection for stomach 
ulcers and hypertension (characterized as high blood pressure 
by the veteran) as secondary to his service-connected anxiety 
disorder.

The veteran submitted additional medical evidence in January 
1997 that consisted of VA and private medical records.  The 
veteran was hospitalized at University Hospital in November 
1995.  His primary complaint was dizziness.  The veteran also 
complained of epigastric discomfort associated with nausea 
and some diarrhea.  An abdominal ultrasound was interpreted 
to show the presence of gallstones.  

Records from Dr. Rupe at the Nalle Clinic for the period from 
October 1994 to June 1996 showed ongoing treatment for the 
veteran's hypertension.  He was also evaluated for GI-related 
complaints in November 1995.  The veteran was found to have 
gallstones from tests conducted during his recent 
hospitalization.

The veteran's claim for an increased rating and service 
connection for hypertension and ulcers on a secondary basis 
was denied in February 1997.

The veteran submitted copies of VA treatment records for the 
period from July 1996 to November 1996.  Of note is a 
clinical entry dated in November 1996 that said that the 
veteran's anxiety extended to virtually all phases of his 
being.  There was no specific statement that the veteran's 
hypertension was caused or aggravated by his service-
connected disorder.  There was no reference to a diagnosed GI 
condition.

The veteran submitted his notice of disagreement in March 
1997.

The veteran testified at a hearing at the RO in April 1997.  
The veteran testified that he continued to receive ongoing 
treatment for his anxiety and hypertension.  The veteran said 
his VA psychiatrist thought that he should be granted a 100 
percent rating but would not give a statement to that effect.  
The veteran testified that he experienced difficulty sleeping 
and would be nervous.  Preparing for the hearing had made him 
extremely nervous.  He also related that Dr. Smith had told 
him in the past that his "nerves had something to do with 
his high blood pressure."  The veteran further testified 
that if his disability rating was increased to 50 percent 
that he would be satisfied with that action.  (Transcript 
p.6).  The veteran confirmed this assessment upon further 
questioning.  (Transcript p. 8).  

The RO wrote to the veteran in April 1997 to inform him that 
additional VA records were being requested in development of 
his claim.

The veteran submitted additional medical evidence in May 
1997.  Records from the Nalle Clinic, for the period from May 
1996 to August 1996, reflect continued treatment for the 
veteran's hypertension.  A July 1996 entry noted that the 
veteran suffered from reflux esophagitis.  A second entry 
dated in July 1996 noted continued complaints regarding his 
stomach.  The examiner provided an assessment of irritable 
bowel-like symptoms.  The veteran was continued on Prevacid 
to cover for PUD.  An August 1996 entry reported that the 
veteran would get agitated and nervous whenever he had no 
control over a situation.  Finally, another August 1996 entry 
noted that the veteran continued to experience GI-related 
problems.  He refused to pursue a GI evaluation because of 
the cost.  The physician opined that the veteran's GI 
complaints were related to his nervousness.  Records from 
Carolinas Medical Center pertained to a period of 
hospitalization in March 1992.  The records provided no 
pertinent information.

The veteran submitted additional records from Dr. Epps in 
June 1997.  The records covered a period from March 1981 to 
May 1995, with mostly duplicate entries.  The records noted 
treatment for hypertension as early as 1981.  There was no 
opinion linking the veteran's hypertension to his anxiety, 
either as a direct cause or a source of aggravation.

The RO wrote to the veteran in August 1997 and requested that 
he provide the necessary release so that additional medical 
records could be obtained in development of his claim.  

The veteran submitted copies of VA treatment records for the 
period from May 1980 to September 1997.  While the records 
showed treatment for hypertension and anxiety, there was no 
evidence of any opinion linking the veteran's anxiety 
disorder to his hypertension.  Further, the MHC visits did 
not reveal any evidence of acute, or chronic, exacerbations 
of the veteran's symptoms.  

The veteran testified at a Travel Board hearing in June 1998.  
The veteran testified that he continued to receive treatment 
for his anxiety and hypertension from VA.  He said that he 
continued to experience difficulty sleeping, especially if he 
was nervous.  He described how getting ready for the hearing 
had made him nervous and how he had actually driven too far 
and had to come back to the RO.  The veteran testified that 
he wanted a 50 percent rating.  He said that he had had a GI 
evaluation that did not show evidence of ulcers.  The veteran 
also testified that he was diagnosed as having kidney stones 
but that a subsequent study showed that he had an "infected 
stomach."  He said that he was told to eat certain crackers 
and limit his intake of greasy foods.  The veteran said that 
Dr. Smith told him that a nervous condition could cause high 
blood pressure.  He said another doctor told him that an 
ulcer could come back and that it could be caused by nerves.  
He could not recall the name of that doctor.  The veteran 
said that he thought that some of his treatment records were 
not being considered in the determination of his claim.  He 
was receiving treatment at an outpatient clinic in Charlotte, 
North Carolina, and at a VA medical center (VAMC) in 
Salisbury, North Carolina.  

The Board remanded the veteran's case in December 1998.  The 
remand was to provide the veteran an opportunity to obtain a 
statement, or other, evidence, to show that his hypertension 
was caused, or aggravated, by his service-connected anxiety 
disorder.  The veteran was also to be afforded VA 
examinations to assess the current status of his anxiety 
disorder and to obtain an opinion as to whether the veteran 
had an ulcer condition that was related to his anxiety 
disorder.

The RO wrote to the veteran in January 1999.  The veteran was 
informed of the evidence need to establish entitlement to 
benefits for service connection.  Further, he was encouraged 
to provide the necessary releases to allow VA to obtain 
records on his behalf.  If he chose not to provide the 
releases, he was informed that he needed to provide the 
necessary evidence.  

The veteran was afforded a VA GI examination in March 1999.  
The examiner noted that he had reviewed the veteran's claims 
folder.  He noted that the veteran had a normal upper GI 
series in the past as well as a vagotomy and pyloroplasty in 
the past.  The veteran related a history of occasional 
epigastric knotting.  He said that almost every time he ate, 
he would feel an urge to have to defecate.  The veteran said 
his stools were frequently watery and that he had some bloody 
stools several weeks earlier but that was not a regular 
occurrence.  The examiner remarked that the history provided 
by the veteran was not at all typical of PUD; however, he 
could not say with certainty without further study.  The 
examiner said that the veteran's symptomatology was more 
consistent with irritable colon or irritable bowel syndrome 
than with PUD.  The results of a barium enema were 
interpreted to show diverticula throughout the colon with 
predominance in the sigmoid and left colon.  An upper GI 
series was interpreted to show post-surgical changes related 
to the veteran's prior surgery.  Also evidence of 
gastroesophageal reflux.  There was no evidence of ulcers, 
strictures or mass lesions.  The examiner noted the results 
of the tests.  He also reported that a test for Helicobacter 
pylori was negative.  He provided an assessment of 
diverticulosis and noted that since the veteran did not have 
an ulcer, an etiology opinion was not required.

The veteran was provided a VA psychiatric examination in 
March 1999.  The veteran said that he worried all of the 
time.  He said that he was easily upset and that he worried 
about everything.  The veteran added that he had a 
hyperactive bowel and that he felt keyed up all of the time.  
He reported sleep disturbance.  The examiner noted that a 
review of the claims folder showed a long history of 
treatment for anxiety.  The examiner reported that the 
veteran was an extremely anxious man that was continually 
concerned about talking too much or not providing the right 
amount of information.  The veteran has spent the night in 
the area so that he would not miss the appointment and had 
been unable to sleep.  There was a fine tremor of his hands.  
The examiner further reported that there was no loose 
associations, flight of ideas, bizarre motor movements or 
tics.  The veteran's mood was described as extremely tense 
with an appropriate affect.  There was no evidence of 
delusions, hallucinations, ideas of reference or 
suspiciousness.  The veteran was noted to be oriented times 
three and his remote and recent memory were described as 
good.  Insight and judgment were described as adequate.  The 
diagnosis was generalized anxiety disorder.  The examiner 
assigned a GAF score of 50.  The examiner added that the 
veteran had occupational social impairment in areas such as 
work, school, family relationships, thinking and mood due to 
the symptoms of his anxiety and worry.  This had affected his 
ability to function independently, appropriately, and 
effectively.  The examiner added that the veteran had 
difficulty with his concentration and was uncomfortable a 
great deal of the time.  Finally, the examiner opined that 
the veteran's anxiety had been a contributing factor to his 
gastrointestinal symptoms.

The veteran submitted a claim for entitlement to service 
connection for his sigmoid colon secondary to his service-
connected anxiety disorder, in August 2000.  The veteran 
submitted treatment records from J. A. Watkins, M.D., for the 
period from May 2000 to July 2000.  The records reflect that 
the veteran underwent surgery to evaluate possible 
gallstones.  No clear stone was identified but there was a 
benign common bile duct stricture.  The veteran's gallbladder 
was removed.  The veteran also underwent a colonoscopy.  The 
results were interpreted to show that the veteran had 
diverticulosis.  Postoperative records dated in June and July 
2000 document the veteran's status.  

The veteran provided copies of VA treatment records for the 
period from April 1980 to January 2000 in support of his 
claim.  Except for the records dated after September 1997, 
the records were duplicative of evidence already of record.  
The records show continued therapy at the MHC and for his 
hypertension.  An August 1997 entry noted that the veteran 
was frustrated with his claim status.  He was not psychotic 
or clearly depressed.  He reported nightmares and 
nervousness.  An entry dated in October 1997 shows that that 
examiner agreed with a prior assessment of PTSD for the 
veteran.  The entry also reported that severe anxiety was the 
veteran's most prominent noticeable symptom.  By contrast, a 
May 1999 entry reported that the veteran was in good humor 
and had an excellent memory of past events and a "quite 
good" memory for recent events.  Similar findings were 
reported in September 1999.

In October 2000, the RO increased the veteran's disability 
rating for his anxiety disorder to 50 percent, effective from 
January 3, 1997.

The RO wrote to the veteran in January 2002.  The letter 
advised the veteran about the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law 106-475.  The letter specifically 
informed the veteran of the evidence needed to support his 
claim regarding the three issues on appeal.  He was further 
informed that he needed a medical opinion to establish 
causation in regard to the ulcer and hypertension issues.  He 
was requested to identify sources of treatment and to provide 
the necessary releases if he wanted VA to obtain any evidence 
on his behalf.  

The veteran submitted additional medical records from Dr. 
Williams in April 2002.  The records related to surgery 
performed on the veteran in June 1978 for GI-related 
complaints.  Specifically, the veteran was found to have on 
upper GI examination hypertrophic gastritis and evidence of 
duodenal ulcer disease in the past with the possibility of a 
current ulcer.  The veteran underwent a vagotomy and 
pyloroplasty at that time.  

Additional VA records were obtained and associated with the 
claims folder in May 2002.  The records were contained in the 
clinical file forwarded by the Salisbury VAMC.  The file 
contained records from both the VAMC and outpatient facility 
in Charlotte for the period from January 1976 to March 2002.  
A review of the records does not reveal any evidence of a 
medical opinion that relates the veteran's hypertension to 
his anxiety disorder.  There is one entry where the veteran 
reported in March 1999 that he was told there was a 
connection but no opinion from a qualified medical 
professional to substantiate that allegation.  Likewise there 
is no evidence to show aggravation of any GI-related 
condition.  Finally, the veteran received some additional MHC 
therapy in the period from January 2000 but there were no 
symptoms reported beyond those noted in the prior VA 
examinations.

The veteran was afforded a VA psychiatric examination in 
August 2002.  The veteran related complaints of being anxious 
all of the time and worrying about everything.  The veteran 
said he was seen at the VA clinic about every three months.  
The veteran was not employed and had retired 10 years 
earlier.  The veteran lived with his wife.  He did few chores 
around the house and had few friends.  He liked to work on 
televisions and was active in his church.  Medical problems 
were noted as gout and hypertension.  The mental status 
examination showed that the veteran was alert, cooperative 
and casually dressed.  He answered questions and volunteered 
information.  There was no loose association or flight of 
ideas.  The examiner also said that there were no bizarre 
motor movements or tics.  The veteran was described as 
extremely tense but his affect was appropriate.  There were 
no nightmares, flashbacks, or intrusive thoughts.  The 
veteran had no homicidal or suicidal ideation.  There was no 
evidence of delusions, hallucinations, ideas of reference, or 
suspiciousness.  The veteran was oriented times three.  His 
memory was described as good for both remote and recent 
events.  His insight and judgment were described as adequate.  
The diagnosis was generalized anxiety disorder.  The examiner 
assigned a GAF score of 50 and said that there was serious 
impairment of personal interactions and ability to tolerate 
stress.  

The veteran's representative presented additional argument in 
January 2003.  In particular, the representative cited to 
largely unidentified medical literature to contend that there 
is a connection between anxiety and the development of heart-
related disease and hypertension.  There was no medical 
opinion that had been obtained after review of the referenced 
literature and application to the veteran's particular case.



II.  Analysis

A.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).  In addition, a disability 
may be service connected if it is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2002).  Moreover, when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case the veteran does not assert that either issue is 
directly related to service.  He contends that his 
hypertension is due to his service-connected anxiety 
disorder. Moreover, direct service connection for this issue 
was previously denied and the veteran did not appeal that 
decision.  He also alleges that he suffers from an ulcer as a 
result of his anxiety disorder.  Therefore, service 
connection will only be considered on a secondary basis, to 
include the possibility of aggravation as contemplated under 
Allen. 

In reviewing all of the evidence of record, there is no 
objective evidence to support the veteran's contention that 
his hypertension is caused and/or made worse by his anxiety 
disorder.  None of the several VA examination reports have 
commented on any such relationship.  Furthermore, the private 
and VA treatment records do not contain any evidence of an 
opinion linking the hypertension to the anxiety disorder.  
This is especially telling as the veteran has been enrolled 
in a special VA hypertension study.  Moreover, the veteran 
alleged that he was told by doctors that there was a 
relationship between his hypertension and his anxiety 
disorder; however, he has failed to provide any supportive 
evidence to that effect.  He was specifically urged to 
provide such evidence, but he did not.

The Board also notes that the veteran's representative 
presented general argument in support of the veteran's claim 
in January 2003.  More specifically, the representative cited 
to some medical literature as reporting a possible nexus 
between anxiety and the development of heart disease.  The 
actual articles were not fully identified.  Further, these 
articles, by their own general terms, do not serve to 
establish the required competent medical evidence of a nexus 
with respect to the veteran's individual case.  See Sacks v. 
West, 11 Vet. App. 314 (1998).

In regard to the veteran's claim for an ulcer disability that 
is caused or made worse by his anxiety disorder there is no 
evidence of a current ulcer.  Older evidence shows that the 
veteran was treated for what was thought to be ulcer many 
years ago.  He has had a variety of GI-related symptoms over 
the years that have been thought of as related to several 
other disorders, to include gallstones and diverticulosis.  
However, there is no medical evidence of record to show that 
the veteran's anxiety disorder was the cause of any diagnosed 
ulcer condition.  Furthermore, the several statements 
commenting on a possible relationship between the veteran's 
anxiety disorder and GI-related symptoms have said just that.  
The veteran's GI-symptoms, not a diagnosed condition, are 
affected by his anxiety.  

The Board notes that the veteran is capable of presenting lay 
evidence regarding the symptoms of his hypertension and GI 
complaints.  However, where, as here, a medical opinion is 
required to diagnose the condition and to provide a nexus to 
his service-connected anxiety disorder, only a qualified 
individual can provide that evidence.  As a layperson, the 
veteran is not qualified to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
without persuasive evidence linking the veteran's 
hypertension or a confirmed ulcer disability to his anxiety 
disorder, his claims must be denied.

B.  Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

The VA revised the criteria for diagnosing and evaluation 
psychiatric disabilities effective November 7, 1996.  61 Fed. 
Reg. 52,695 (1996).  The new criteria for evaluating service 
connected psychiatric disability were codified at 38 C.F.R. 
§ 4.130 (2002).  In Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held that where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  The RO has evaluated the veteran's claim 
under both sets of criteria.  Thus there is no prejudice to 
the veteran in the Board reviewing his claim under both sets 
of criteria to determine if one is more favorable to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also VAOPGCPREC 3-2000.

The veteran's anxiety disorder has been rated as 50 percent 
disabling under Diagnostic Code 9400.  38 C.F.R. § 4.132 
(1996).  Under this version of Diagnostic Code 9400 a 50 
percent rating is applicable where the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired.  A 70 percent rating is for 
consideration where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  

The new criteria for evaluating anxiety depression are found 
at 38 C.F.R. § 4.130 (2002).  Under Diagnostic Code 9400 a 50 
percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 61 - 70 
is defined as "Some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupations, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score of 
51 - 60 is defined as "Moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Ibid.  A GAF score of 41 - 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Ibid. 

The veteran was evaluated in November 1996.  The examiner 
noted that the veteran's mood was tense but that his affect 
was appropriate.  The veteran's judgment and insight were 
adequate and his memory was termed as good.  He was assigned 
a GAF score of 70.  In March 1999 the same VA examiner noted 
the veteran's repeated complaint of being nervous and 
worrying all of the time.  The results of the mental status 
examination were fairly similar to those of November 1996.  
However, this time the examiner opined that the veteran's 
anxiety disorder had caused occupational and social 
impairment in such areas as work, family, thinking and mood.  
The anxiety disorder had affected the veteran's ability to 
function independently and appropriately.  The examiner 
changed his assessment for a GAF score of 50 for that 
examination.  Finally, the same VA examiner evaluated the 
veteran in August 2002.  He noted the same complaints from 
the veteran of being nervous and worried.  The examiner also 
noted that the veteran was seen on an outpatient basis about 
once every three months.  The mental status examination was 
essentially unchanged from the prior examinations.  The 
veteran was noted to be extremely tense but his affect was 
appropriate.  There were no problems with judgment, insight, 
or memory.  There were no hallucinations, and no homicidal or 
suicidal ideations.  The examiner again assigned a GAF score 
of 50.  

The RO increased the veteran's disability rating to 50 
percent by way of a rating decision dated in October 2000.  
The increase was based on the increased level of impairment 
as reflected on the March 1999 VA examination report.  The 
report noted that the veteran's anxiety disorder was 
manifested by being tense all of the term and worrying about 
things he could not control. 

Here the evidence of record does not support an increase 
beyond the veteran's current 50 percent rating under either 
the old or amended rating criteria.  The clinical findings, 
as reflected in the VA and private outpatient records and VA 
examination reports, do not demonstrate that the veteran's 
symptoms are of such severity and persistence as to result in 
severe impairment in his ability to obtain and maintain 
employment.  The veteran experiences anxiety, especially at 
times when he is under stress.  This has been noted to be his 
primary symptom.  Moreover, there is no evidence of record to 
show that the veteran's anxiety disorder manifests itself by 
suicidal ideation, obsessional rituals, intermittent 
illogical thoughts, obscure or irrelevant speech, or near 
continuous panic or depression or impaired impulse control so 
as to warrant a 70 percent rating under the amended criteria.  
Therefore, the veteran's claim for an increased rating for 
his service-connected anxiety disorder must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection on a secondary basis for 
hypertension or an ulcer disorder, or an increased rating for 
service-connected anxiety disorder.  Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2001).  The Board notes that 38 C.F.R. 
§ 3.102 was amended in August 2001, effective as of November 
9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  
However, the change to 38 C.F.R. § 3.102 eliminated the 
reference to submitting evidence to establish a well-grounded 
claim and did not amend the provision as it pertains to the 
weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), which became effective during the pendency of 
this appeal.  This law is applicable to the veteran's claim.  
See 38 U.S.C.A. § 5107 note (West 2002).  VA has also issued 
final regulations to implement these statutory changes.  See 
Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to substantiate a claim in this case.  The veteran is 
claiming service connection for an ulcer and hypertension on 
a secondary basis and an increased rating for his anxiety 
disorder.  His claim has been pending since 1996, with a 
Board remand in December 1998.  There is no additional 
information or evidence needed to substantiate and complete 
his claim.

Newly codified 38 U.S.C.A. § 5103, requires certain notices 
be provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. 
§ 5103(a) (West 2002).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b) (West 2002).  
In addition, 38 C.F.R. § 3.159(b) (2002), details the 
procedures by which VA will carry out its duty to assist by 
way of providing notice.

The veteran submitted his claim for an increased rating for 
his anxiety disorder in September 1996.  He submitted his 
claim for secondary service connection in January 1997.  He 
was afforded a VA examination in November 1996 and his claim 
was denied in December 1996.  Additional medical records were 
associated with the claims folder and his claim for secondary 
service connection was denied in February 1997, as was an 
increased rating.  The rating decisions informed the veteran 
of the bases for the denial of his claims and what evidence 
was necessary to establish entitlement to the benefits 
sought.

The veteran was issued supplemental statements of the case 
(SSOCs) in June 1997, September 1997, and January 1998 which 
addressed the development of additional evidence in his case.  
Further, his case was remanded by the Board in December 1998.  
The remand discussed the nature of the veteran's claims and 
what evidence was necessary to support the veteran's 
contentions.  Specifically, the remand noted that the veteran 
needed to provide documentation of his allegation that a 
doctor told him that his hypertension was related to his 
anxiety disorder.  Also, the remand noted that VA 
examinations were necessary to evaluate the current status of 
the veteran's anxiety disorder and to secure a medical 
opinion as to whether an ulcer disorder was present and 
whether it was related to the veteran's anxiety disorder.

The RO contacted the veteran in January 1999 and informed him 
of the need to submit evidence to show that his hypertension 
was caused and/or aggravated by his anxiety disorder.  The 
veteran was also requested to provide the necessary releases 
so that private medical records could be obtained on his 
behalf.  Finally, the RO informed the veteran that VA medical 
records were being requested from the Charlotte and Salisbury 
facilities.

The RO also wrote to the veteran in January 2002 and 
specifically informed him about the VCAA and VA's duty to 
provide notice and duty to assist.  He was informed that 
evidence was needed to show an increase in symptoms for his 
anxiety disorder, and that his hypertension and claimed ulcer 
disorder were related to his anxiety disorder.  He was 
requested to provide information regarding any treatment at a 
VA facility so that the records could be obtained.  He was 
also requested to indicate if he wanted to provide records 
from private doctors or have VA obtain the records.

The veteran was issued additional SSOCs in October 2000 and 
October 2002 that addressed all of the evidence added to the 
recorded.  The SSOCs provided further information as to the 
reasons for the continued denial of the veteran's claim for 
service connection and as to the reason why his anxiety 
disorder was increased to 50 percent but not to a higher 
level.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to prove his claim.  He was notified of the 
evidence necessary to establish service connection on a 
secondary basis.  He was kept informed of the evidence 
developed by VA.  The December 1998 Board remand noted what 
evidence was needed to support the veteran's claim.  The 
several SSOCs informed the veteran as to why the additional 
evidence added to the record did not allow for the grant of 
his claim.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
as enacted by the VCAA and newly promulgated 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case the veteran was initially afforded a VA 
examination for his claim in November 1996.  He was afforded 
additional VA examinations in March 1999 and August 2002.  VA 
and private medical records from the 1970's to 2002 were 
considered in the evaluation of his claim.  Many of the 
records were obtained by the RO in assisting the veteran with 
his claim.  The veteran presented testimony at two hearings.  
His claim was remanded for further development in December 
1998 with the veteran informed as to those actions he could 
take to support his claim.  No outstanding evidence has been 
identified by the veteran.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).


ORDER

Entitlement to service connection for an ulcer disorder as 
secondary to service-connected anxiety is denied.

Entitlement to service connection for hypertension as 
secondary to service-connected anxiety disorder is denied.

An increased evaluation for anxiety disorder is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

